Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
2.	A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
3.	Claim 9, which reads: “A photoresist pattern prepared by the method of claim 11” does not depend upon a preceding claim and is thus objected to. For purposes of compact prosecution, Claim 9 will be examined as though it depended upon a preceding claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunida (Japanese Patent Publication No. JP 2005-091618 A), hereinafter Kunida.
8.	Regarding Claims 1-2 and 6-8, Kunida teaches (Paragraphs [0011-0072], Tables 1-13) an alkali-soluble resin including a (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the (meth)acrylate-based repeating unit includes a heterocyclic compound that is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the heterocyclic compound is at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the (meth)acrylate-based resin contains 1 to 20% by weight of the (meth)acrylate-based repeating unit. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the heterocyclic compound is derived from one selected from compounds represented by Chemical Formulae 9 to 14 of the instant application. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the alkylene sulfide having 1 to 20 carbon atoms is formed by a thiol-ene click reaction of a thiol group in the heterocyclic compound with a double bond at a terminal of the (meth)acrylate-based repeating unit. Kunida teaches (Paragraphs [0011-0072], Tables 1-13) the alkali-soluble resin further includes at least one selected from the group consisting of a (meth)acrylate-based resin different from the (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit in which a heterocyclic compound is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms; a novolac-based resin; and a polyhydroxystyrene-based resin. Kunida teaches (Paragraph [0091]) a photoinitiator.

9.	Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (Japanese Patent Publication No. JP 2016-137666 A), hereinafter Honda.
Claims 1-9, Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) an alkali-soluble resin including a (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the (meth)acrylate-based repeating unit includes a heterocyclic compound that is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the heterocyclic compound is at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound. Therein, in Formula (B) X may be an ester group and L2 may be a divalent organic group, e.g. an ether. Furthermore therein, the silver reflective layer and the silver protective layer comprise at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound, which inherently react with monomers of Formula (A). Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the (meth)acrylate-based resin contains 5 to 50% by weight of the (meth)acrylate-based repeating unit. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the (meth)acrylate-based repeating unit includes a repeating unit represented by Chemical Formula A of the instant application. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the (meth)acrylate-based resin further contains a repeating unit derived from at least one compound selected from the group consisting of compounds represented by Chemical Formulae 1 to 8 of the instant application. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the heterocyclic compound is derived from one selected from compounds represented by Chemical Formulae 9 to 14 of the instant application. Honda teaches (Paragraphs [0033-0092, 0115, 0134-0135, and 0168-0169]) the alkylene sulfide having 1 to 20 carbon atoms is formed by a thiol-ene click reaction of a thiol group in the heterocyclic compound with a double bond at a terminal of the (meth)acrylate-
11.	Regarding Claim 11, Honda teaches (Paragraphs [0080-0092]) a lamination step of laminating a thick film photoresist layer comprising the chemically amplified photoresist composition on a support. Honda teaches (Paragraphs [0080-0092]) an exposure step of irradiating the thick film photoresist layer with radiation including electromagnetic waves or particle beams. Honda teaches (Paragraphs [0080-0092]) a development step of developing the thick film photoresist layer after exposure to obtain a thick film resist pattern.

12.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima et al. (United States Patent Publication No. US 2010/0055613 A1), hereinafter Aoshima.
13.	Regarding Claims 1-8, Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) an alkali-soluble resin including a (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the (meth)acrylate-based repeating unit includes a heterocyclic compound that is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the heterocyclic compound is at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound. Therein, Aoshima teaches a (meth)acrylate-based polymer with  the (meth)acrylate-based resin contains 1 to 10% by weight of the (meth)acrylate-based repeating unit. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the (meth)acrylate-based repeating unit comprising a repeating unit represented by Chemical Formula A of the instant application. Aoshima teaches (Paragraphs [0089-0106]) the (meth)acrylate-based resin further contains a repeating unit derived from at least one compound selected from the group consisting of compounds represented by Chemical Formulae 1 to 8 of the instant application. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the heterocyclic compound is derived from one selected from compounds represented by Chemical Formulae 9 to 14 of the instant application. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the alkylene sulfide having 1 to 20 carbon atoms is formed by a thiol-ene click reaction of a thiol group in the heterocyclic compound with a double bond at a terminal of the (meth)acrylate-based repeating unit. Aoshima teaches (Paragraphs [0089-0152, 0348, and 0380]) the alkali-soluble resin further includes at least one selected from the group consisting of a (meth)acrylate-based resin different from the (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit in which a heterocyclic compound is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms; a novolac-based resin; and a polyhydroxystyrene-based resin. Aoshima teaches (Paragraph [0032]) a photoinitiator.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (United States Patent Publication No. US 2017/0137605 A1), hereinafter Suzuki.
15.	Regarding Claims 1 and 4-8, Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) an alkali-soluble resin including a (meth)acrylate-based resin containing a (meth)acrylate-based repeating unit. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the (meth)acrylate-based repeating unit includes a heterocyclic compound that is substituted via a divalent functional group containing an alkylene sulfide having 1 to 20 carbon atoms. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the heterocyclic compound is at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound. Therein, Suzuki teaches a (meth)acrylate-based polymer with a side chain with a terminal ethylenically unsaturated moiety on its side chain. Furthermore therein, Suzuki teaches at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound, which inherently react with monomers of a (meth)acrylate-based polymer with a terminal ethylenically unsaturated moiety on its side chain. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the (meth)acrylate-based resin further comprising a repeating unit derived from at least one compound selected from the group consisting of compounds represented by Chemical Formulae 1 to 8 of the instant application. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the heterocyclic compound is derived from one selected from compounds represented by Chemical Formulae 9 to 14 of the instant application. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the alkylene sulfide having 1 to 20 carbon atoms is formed by a thiol-ene click reaction of a thiol group in the heterocyclic compound with a double bond at a terminal of the (meth)acrylate-based repeating unit. Suzuki teaches (Paragraphs [0069-0091, 0134-0158, and 0371-0389]) the alkali-soluble resin further includes at least one selected  teaches (Paragraphs [0092-0119 and 0258])
at least one selected from a photoacid generator and a photoinitiator. 

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
17.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (United States Patent Publication No. US 2017/0137605 A1), hereinafter Suzuki, and in further view Loccufier et al. (European Patent Publication No. EP 2,848,659 A1), hereinafter Loccufier.
19.	Regarding Claim 3, Suzuki teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Suzuki does not explicitly teach the (meth)acrylate-based repeating unit includes a repeating unit represented by Chemical Formula A of the instant application.
20.	Loccufier teaches (Paragraphs [0099-0106]) a (meth)acrylate-based polymer with a vinyl ether moiety on its side chain. Given that Suzuki teaches at least one selected from the group consisting of a triazole-based compound, an imidazole-based compound, a thiadiazole-based compound, a triazine-based compound, and a benzimidazole-based compound, which inherently react with monomers of a (meth)acrylate-based polymer with a terminal ethylenically unsaturated moiety on its side chain, a repeating unit represented by Chemical Formula A of the instant application is inherent. Loccufier 
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Suzuki to incorporate the teachings of Loccufier to have the (meth)acrylate-based repeating unit includes a repeating unit represented by Chemical Formula A of the instant application. Doing so would result in high LED sensitivity without the need for inertisation, as understood by Loccufier.

22.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (United States Patent Publication No. US 2017/0137605 A1), hereinafter Suzuki, and in further view Hatakeyama et al. (United States Publication No. US 2017/0075218 A1), hereinafter Hatakeyama.
23.	Regarding Claim 12, Suzuki teaches all elements of the present claimed invention as set forth in Claim 8 above. However, Suzuki does not explicitly teach at least one selected from an acid diffusion control agent and a dissolution inhibitor.
24.	Hatakeyama teaches (Paragraphs [0125-0128]) an acid diffusion control agent, therein known as a quencher. Hatakeyama teaches (Paragraphs [0125-0128]) the inclusion of a quencher enhances the rectangularity of the resist pattern.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Suzuki to incorporate the teachings of Hatakeyama to have an acid diffusion control agent. Doing so would result in enhanced the rectangularity of the resist pattern, as understood by Hatakeyama.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737